Citation Nr: 0605139	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability was not shown in service or 
within the one-year presumptive period. 

2.  Tinnitus was not shown in service or for many years 
thereafter.  

3.  The medical evidence does not establish a medical nexus 
between the veteran's military service and current hearing 
loss disability or tinnitus.


CONCLUSIONS OF LAW

1.  A hearing loss disability is not shown to have been 
incurred in or aggravated by the veteran's military service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains, in essence, that he is entitled to 
compensation for hearing loss and tinnitus due to military 
noise exposure.  He testified at a personal hearing that he 
was a radioman and was exposed to the noise of the teletype 
machine.  While he worked for many years on the railroad, he 
denied having any significant noise exposure, although he 
worked directly on the train.

In addition to the law and regulations outlined above, 
service connection for impaired hearing shall not be 
established unless hearing status meets certain pure tone and 
speech criteria.  38 C.F.R. § 3.385 (2005).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz.) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz. 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).  

To establish service connection for bilateral hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his inservice exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Next, with certain enumerated disorders such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  This presumption is rebuttable, 
however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a hearing loss disability or 
tinnitus.  The discharge examination dated in November 1970 
showed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
n/r
5
LEFT
10
5
5
n/r
0

While the level in the 3,000 Hz. frequency was not reported, 
the remaining audiogram does not reflect hearing loss for VA 
purposes.  Moreover, the clinical evaluation of the veteran's 
ears and ear drums was normal.  Therefore, the Board finds no 
evidence of a chronic hearing loss disability or of tinnitus 
during the veteran's period of active duty.  

Post-service medical records do not show complaints of, 
treatment for, or diagnoses of hearing loss or tinnitus for 
many years after discharge.  The first reported notation 
regarding hearing loss was in September 1996 when the veteran 
underwent a surgical procedure which required intubation.  He 
complained of a persistently sore throat and a consultation 
was obtained.  

Next, at that time, the veteran related a past history of 
constant tinnitus.  The consulting physician remarked that 
the veteran was exposed to considerable noise while working 
for the railroad for many years.  After a physical 
examination, including an audiogram, the clinical impression 
was bilateral high frequency neurosensory hearing loss - 
probably secondary to acoustic trauma.  This evidence 
attributed the veteran's hearing loss to post-service 
occupational noise exposure and not to military service. 

Next, at the time of a July 2000 hospitalization on an 
unrelated psychiatric disorder, the veteran's wife reported 
that his hearing had worsened over the past 10 years.  She 
indicated that he had been diagnosed with hearing loss in 
1988 and had "gotten a settlement from the railroad for 
that."

While the veteran's wife indicated that he had been diagnosed 
with a hearing loss as early as 1988, the medical evidence 
does not report a diagnosis of hearing loss until 1996, some 
26 years after military discharge.  Even accepting that the 
veteran was diagnosed with hearing loss in 1988, as reported 
by his wife, it dates the diagnosis to nearly 20 years after 
service separation.  

This evidence indicates an absence of hearing loss or 
tinnitus for, at the least, approximately 20 years after 
military discharge.  However, the multi-year gap between 
separation from service and first diagnosis fails to satisfy 
the continuity of symptomatology required to support the 
claim for entitlement to service connection.  Moreover, even 
if hearing loss was first shown in 1988, this date is greater 
than one year of discharge and the one-year presumption does 
not apply.    

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
hearing loss disability or tinnitus to active military 
service, despite his contentions to the contrary.  In fact, 
his hearing loss and tinnitus have been affirmatively 
attributed to post-service occupational noise exposure.

Of note, the veteran's reported history regarding hearing 
loss is somewhat inconsistent.  As noted above, it appears 
that he was diagnosed with hearing loss in 1996.  In a July 
2000 statement, his wife dated his hearing loss to 1988.  
However, in August 2000, the veteran related to his primary 
care physician that he could hear normally.  

In April 2001, he stated to a private physician that he had 
experienced ringing in his ears for about 12 years, dating 
the tinnitus to approximately 1989.  By July 2001, he 
reported decreased hearing sensitivity and tinnitus.  In 
November 2001, more than 30 years after discharge, he filed a 
claim for, among other things, hearing loss and tinnitus.  In 
his claim for benefits, he reported that he had never been 
treated for either.  

Nonetheless, the evidence shows that the veteran has a 
current hearing loss for VA purposes.  In an October 2004 
audiological evaluation, undertaken specifically to address 
the issue of medical nexus, he reported diminished hearing 
and tinnitus.  He related that he was exposed to noise from 
the teletype machine and hydraulic doors on-board ship during 
military duty.  

He related no other significant history of post-service noise 
exposure, although related that he worked in a meat packing 
plant and for the railroad for 10 years, but denied 
recreational noise exposure.  Pure tone thresholds, in 
decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
1 0
25
60
60
75
LEFT
15
25
55
60
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The diagnosis was moderate hearing loss in the left ear, and 
moderately severe hearing loss in the right ear.  As to the 
issue of medical nexus, the examiner opined:

It is this examiner[']s opinion that 
neither hearing loss or tinnitus are 
secondary to military duties.  This is 
supported by 1) veteran was never 
stationed in hazardous noise areas; 2) 
thresholds at enlistment and discharge 
were relatively the same and both showed 
normal hearing across all frequencies; 3) 
the veteran had a significant history of 
noise exposure from civilian work 
following his discharge; and 4) the 
veteran reports that neither hearing loss 
or tinnitus was apparent at discharge and 
did not become problematic until several 
years post discharge.

In assigning high probative value to this examination, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  In addition, 
there is no contrary medical evidence associated with the 
claims file.  

Further, the veteran has not provided any medical statements 
that would etiologically link his claim of hearing loss and 
tinnitus with military service or otherwise show a 
relationship.  Private physicians have diagnosed hearing loss 
and tinnitus but have not attributed it to military service.    

The veteran has only offered his lay statements concerning a 
relationship.  The mere contention of the veteran, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his current claim with military 
service will not support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the evidence does not show a chronic hearing loss or 
tinnitus in service.  Further, the evidence does not show 
hearing loss within a year of military discharge, even 
accepting that hearing loss was shown as early as 1988.  
Further, post-service evidence fails to establish a diagnosis 
of hearing loss or tinnitus for many years after the 
veteran's release from service.  Moreover, the most recent VA 
examination report specifically attributed the veteran's 
current hearing loss and tinnitus to post-service 
occupational noise exposure.  For those reasons, the claims 
for service-connection are denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2001 and September 2003.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  

The veteran was notified of the need to give to VA any 
evidence pertaining to his claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOCs), he was provided with specific information as to 
why the claims were being denied, and of the evidence that 
was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Moreover, he requested and was 
provided with a personal hearing at the RO in May 2003.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues of hearing loss and tinnitus was obtained in 
October 2004.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

Entitlement to service connection for a hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

With respect to the remaining claim for PTSD, the veteran, in 
essence, claims that he was physically and sexually assaulted 
while serving on active duty.  He maintains that his 
psychiatric symptomatology is related to the assault.  The 
Board notes that 38 C.F.R. § 3.304(f) (with respect to claims 
for PTSD) was amended, effective March 7, 2002, as to the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims resulting from personal assault.  

The amended regulation requires that VA not deny claims based 
on personal assault without first advising claimants that 
evidence from sources other than service records may help 
prove the stressor occurred.  However, it does not appear 
that the veteran has yet been provided with such a letter.  
Therefore, the Board finds that a letter satisfying the 
mandates of the amended 38 C.F.R. § 3.304(f) should be sent 
to the veteran.

Further, in order to make certain that all records are on 
file, and while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran of 
the provisions of 38 C.F.R. § 3.304(f)(3) 
regarding evidence from sources other 
than his service records which may be 
used to corroborate his account of 
stressor incidents.  

2.  Obtain outpatient treatment records 
related to the claim on appeal from the 
Amarillo Health Care System for the 
period from November 2004 to the present.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


